DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 8, 9 and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a doped region in the drift region and between the drain region and the gate structure, wherein an entirety of the doped region is laterally separated from the drain region by a non-zero distance; a pocket region below the doped region, the pocket region comprising substantially a same width as the doped region and a different conductivity type than the doped region, wherein a bottom end of the pocket region is higher than a bottom end of the drift region as amended on 6/1/2022 and as argued on pages 7 and 8 of the remarks filed on 6/1/2022. Claims 2-4, 8, 9, 21 and 22 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 11, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a doped region in the drift region and between the drain region and the gate structure, wherein the doped region and the drain region have the same conductivity type, and wherein an entirety of the doped region non-overlaps the gate structure; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/930,565Docket No.: 2519-0546PUS1 Reply to Office Action of March 21, 2022Page 4 of 9a pocket region directly below the doped region, the pocket region comprising substantially a same width as the doped region and a different conductivity type than the doped region, as amended on 6/1/2022 and as argued on pages 7 and 8 of the remarks filed on 6/1/2022. Claims 12-14, 23 and 24 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 15, prior art failed to disclose or fairly suggest a method for manufacturing a semiconductor device comprising, along with other recited claim limitations, forming a gate structure above the drift region; forming a pocket region in the drift region after forming the gate structure; forming a doped region in the drift region and over the pocket region, wherein the doped region and the pocket region have different conductivity types; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/930,565Docket No.: 2519-0546PUS1 Reply to Office Action of March 21, 2022Page 5 of 9forming a source region and a drain region on opposite sides of the gate structure and in the drift region, wherein the doped region is formed between the gate structure and the drain region as amended on 6/1/2022 and as argued on pages 7 and 8 of the remarks filed on 6/1/2022. Claims 16-20 depend from claim 1 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/3/2022